Citation Nr: 0103082	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) compensation benefits on 
behalf of the appellant and their minor children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran served on active duty from January 1973 to 
February 1975.

By special apportionment decision in April 1995, the Regional 
Office (RO) granted the appellant's claim for an 
apportionment of the veteran's compensation benefits.  She 
was awarded $150 per month, and this was determined by an 
award of $75 for her and $25 per month for each child.  The 
appellant disagreed with the amount of the apportionment.  
This case has been before the Board of Veterans' Appeals 
(Board) in January 1998 and again in February 1999, and was 
remanded on each occasion to comply with due process.  It is 
noted that a hearing before a Member of the Board was 
scheduled for April 1999, but neither party reported for it.  

The Board points out that the original amount of the 
apportionment was $150 per month.  However, this has been 
reduced due to the fact that two of the veteran's children 
turned eighteen years of age while the appeal has been 
pending.  

In the February 1999 remand, the RO was directed to verify 
the current address for both the veteran, and the appellant.  
In May 1999, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  On that form, over her 
signature, the appellant recorded her address in "Item 
12D."  Along with that form, the appellant also submitted a 
copy of her driver's license, a May 1999 statement from her 
daughter's high school, and a copy of her certification for 
tenant eligibility with the U.S. Department of Housing and 
Urban Development.  In February 2000, a field examination was 
conducted by the VA to determine if one of the veteran's 
children was living with the appellant.  The report, as well 
as the other documentary evidence provided by the appellant, 
verifies that the appellant is living with the subject child 
at the address cited in "Item 12D" of VA Form 21-686c, as 
noted above.

In May 2000, the RO sent a letter to the appellant at a 
different address, and the letter was returned for an 
incomplete address.  It was apparently re-mailed, although it 
is not clear what address this letter was sent to.  The 
letter asked the appellant to provide information about her 
income and expenses.  No response was received.  

A Report of Contact, dated July 2000, reflects that the RO 
attempted to contact the appellant by telephone on several 
different occasions.  It is noted that the RO tried to 
contact the appellant at a phone number different from the 
one she had previously reported.

In addition, the Board notes that the veteran furnished 
information concerning his income and expenses.  Despite the 
additional pertinent evidence of record, the RO has not 
furnished a supplemental statement of the case to either the 
veteran or the appellant.  See 38 C.F.R. § 19.31 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to 
contact the appellant at her latest 
address of record, as documented in 
"Item 12D" of the VA Form 21-686c, 
dated May 10, 1999, and in "Item 10 - 
Comments" of the VA Report of Field 
Examination, dated February 2, 2000; and 
request that she provide information 
concerning her current income and 
expenses.

2.  The RO must review the claims file 
and ensure compliance with the contested 
claims procedures, as well as with all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  If the benefit sought on appeal 
remains denied, the RO should furnished 
the appellant and her representative (if 
any), as well as the veteran and his 
representative, a Supplemental Statement 
of the Case that summarizes all of the 
evidence received since the July 1995 
Statement of the Case, to include the 
veteran's Statement in Support of Claim, 
dated in July 2000, and the attached VA 
Form 21-686c, dated in July 2000, which 
were date stamped received on July 24, 
2000.  The Supplemental Statement of the 
Case should also contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran and the appellant need 
take no action unless otherwise notified.

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





